Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 20713, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
1.	Applicant's election of Group I, claims 1-14, without traverse, filed June 3, 2022, is acknowledged and has been entered.  Claims 15-20 have been cancelled. Accordingly, claims 1-14 are pending and are under examination.

Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  The effective filing date of the application is October 12, 2018 which is the filing date of Provisional Application 62/745,256 from which the benefit of priority is claimed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-4 and 8-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Cheng et al. (US 2014/0083855).
	Cheng et al. disclose a bio-chip system for separating and concentrating particles in a volume of liquid solution (Abstract; Figure 1; [0038]). The system comprises: 1) a substrate (chip body defining a receiving surface space) configured to have a plate shape for receiving a solution (Abstract; [0014, 0038, 0038]); and, 2) an electrode geometry in concentric configuration/arrangement at the surface of the substrate which comprises: a) one or more peripheral (outer) electrodes (electrode unit) together defining a partial annulus and characterized as circular, annular, or polygonal ring in form (Abstract; [0016, 0038, 0040, 0049]; Figure 1); and b) one or more interior electrodes disposed interior to (surrounded by) the partial annulus defined by the peripheral electrodes configured to be substantially concentric with the partial annulus and characterized as circular, annular, or polygonal (Abstract; [0015, 0038-0040]; Figure 1). The system further comprises: 3) a signal generator (power source) electrically connected to the interior electrodes and the peripheral electrodes for applying biased alternating current (AC) voltage to generate a first electrical current (field) characterized inherently as sinusoidal waveform (Abstract; [0024, 0038, 0041, 0043]; Figure 1). 
Cheng et al. teach that the system is specifically operative to receive a volume of fluid so as to be in electrical contact with the peripheral electrodes and interior electrodes so as to allow a first AC voltage to be applied to the electrode geometry (Abstract; [0014-0016, 0024, 0041]. The system is further operative for dielectrophoretic (DEP) separation among components (first and second particles), such as blood cells and bacteria in a volume of blood sample via application of a second AC voltage (i.e. electric fields) to the electrode geometry (Abstract; [0012, 0024, 0041, 0043]). The DEP force separation is operative to cause aggregation (concentration, accumulation) of a component (i.e. second particles or bacteria) into an aggregation site (i.e. concentrate onto the inner electrode) ([0024, 0042, 0043]; Figure 6). Cheng et al. teach that the system may comprise an array having a plurality of electrode geometries (auxiliary outer electrode units including 3-dimensional arrangement) at the surface of the substrate ([0045-0047, 0051]; Figure 4; Figure 5). Cheng et al. also teach that the substrate comprises a printed circuit board (micro-electrical mechanical system MEMS) that is configured for incorporation with a Raman Spectrometer [0048, 0051]. 
With respect to the recitation of “for inducing toroidal mixing in a volume of liquid,” it is deemed that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended or configured to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002).  
Accordingly, the teaching of Cheng et al. appears to read on Applicant’s claimed invention.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2014/0083855) in view of Talary et al. (US 2004/0226819).
	Cheng et al. is discussed supra.  Cheng et al. differ from the instant invention in failing to teach that the electrode geometry is partially disposed within a well and a membrane partially enclosing a portion of the well which is substantially permeable to liquid and substantially impermeable to cells.
Talary et al. disclose a dielectrophoresis (DEP) apparatus (i.e. system) configured to separate components in a volume of liquid (Abstract; [0004]) which comprises a substrate and an electrode geometry (electrode array) at the surface of the substrate which comprises electrodes in coiled concentric circular formation [0045, 0075-0079]. The electrode geometry is disposed within a well (layer spacing) configured to contain the volume of liquid [0005]. The substrate of the DEP apparatus further comprises a membrane (thin surface coating) configured to be substantially permeable (unimpeded path) to liquid and substantially impermeable (via selective trapping) to a plurality of cells (B-lymphocytes, T-lymphocytes) present in the volume of liquid [0005-0007, 0024, 0047, 0069, 0078, 0079].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to incorporate the DEP module of Talary which has a well layer and semi-permeable membrane into the biochip system of Cheng because the biochip system of Cheng is operative to induce DEP separation of components and Talary taught that the DEP module advantageously operates to separate particulate components that may be present in a sample volume. One of ordinary skill would have had reasonable expectation of success in substituting the DEP of Cheng with the DEP module taught by Talary because both Cheng and Talary teach analogous art of using electrode geometry arrays in mixing volumes of liquid solution and separating components present in a volume of liquid samples.

5. 	No claims are allowed.

Remarks
6.	Prior art made of record are not relied upon but considered pertinent to the applicants' disclosure:
	Clark et al. (Concentric electrodes improve microfluidic droplet sorting. Lab Chip 18 (5): 710-713 (February 27, 2018)) teach an electrode concentric design that applies a long force to allow large deflections for use in sorting polydispersed emulsions which are typically difficult to sort with high purity (Abstract).
	Astier et al. (US 2020/0282392) disclose a device for effecting epitachophoresis for effective separation, detection, extraction, pre-concentration and sample analysis (Abstract).
	Wild et al. (US 2018/0345232) disclose fluidic mixers having bifurcated fluidic flow through toroidal mixing elements (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



June 28, 2022